

116 HR 2471 IH: Chemical Poisons Reduction Act of 2019
U.S. House of Representatives
2019-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2471IN THE HOUSE OF REPRESENTATIVESMay 2, 2019Mr. DeFazio (for himself, Mr. Gaetz, Mr. Blumenauer, Ms. Norton, Ms. Bonamici, Mr. Schiff, Mr. Cohen, and Mr. Ted Lieu of California) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit the use of the poisons sodium fluoroacetate (known as Compound 1080) and sodium cyanide for predator control.
	
 1.Short titleThis Act may be cited as the Chemical Poisons Reduction Act of 2019 or the Canyon’s Law. 2.PurposeThe purpose of this Act is to restrict the use of the poisons sodium fluoroacetate (known as Compound 1080) and sodium cyanide to kill predatory animals given the risks posed by such poisons to—
 (1)public safety; (2)national security;
 (3)the environment; and (4)persons and other animals that come into accidental contact with such poisons.
			3.Prohibition on use of certain poisons for predator control
 (a)Prohibited actSodium fluoroacetate (known as Compound 1080) and sodium cyanide may not be used in a predator control device. (b)PenaltyWhoever uses sodium fluoroacetate or sodium cyanide in a predator control device shall be fined under title 18, United States Code, or imprisoned not more than 2 years, or both.
 (c)Predator control device definedIn this section, the term predator control device means— (1)a dispenser designed to propel sodium fluoroacetate or sodium cyanide when activated by an animal;
 (2)a livestock protection collar designed to release sodium fluoroacetate or sodium cyanide when punctured by an animal;
 (3)a gas cartridge or other pyrotechnic device designed to emit sodium fluoroacetate or sodium cyanide fumes; and
 (4)any other means of dispensing sodium fluoroacetate or sodium cyanide, including in the form of capsules, for wildlife management or other animal control purposes.
				